Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, and the specie of growth factors from an activated stem cell culture in the reply filed on 12/8/2020 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/2020.
	Claims 1-11 are examined insofar as they read on the specie of growth factors from an activated stem cell culture. Examination is also extended to VEGF, EGF, FGF, glucose oxidase and choline oxidase as these species were found in the search.
Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 102(a)1) as being clearly anticipated by Roman et al. (Polymers Advanced Tech. (2016; published online 2/2015) 27: 623-629), as evidenced by Kassah et al. (US 20120130320).
Roman teaches an advanced drug delivery system for cancer therapies. Roman teaches the preparation of a biodegradable nanoparticle that is covalently linked on the surface of the nanoparticle with epidermal growth factor (EGF) or cisplatin.  The nanoparticles are composed of a system based on electrostatic interaction between alginate and piperazine (abstract).
Figure 1 shows the electrostatic interactions between the nanoparticle components: 
    PNG
    media_image1.png
    421
    728
    media_image1.png
    Greyscale
. As can be seen from Figure 1, the pipirazine is an internal crosslinker between the aligante chains that forms the nanoparticles (claim 7). 
Figure 2 demonstrates that the thus obtained nanoparticles are spherical in shape. Kassah teaches that natural materials that mimic the extracellular matrix  include alginate with is a component of the extracellular matrix ([0036]).
The conjugation of EGF and cisplatin is effects by contacting the nanoparticles with EDAC and NHS to convert the surface alginate to an amide group that is then covalently bonded to either the protein EGF or cisplatin:

    PNG
    media_image2.png
    683
    1409
    media_image2.png
    Greyscale

In the conclusion, Roman teaches “[T]the successful preparation of nanoparticles that contain EGF and cisplatin…”.
Therefore Roman teaches the limitations of claim 1 where composition of a plurality of nanoparticles is formed. The base component includes alginate (claims 1-3), which is a mimic of a macromolecule of an animal extracellular matrix. The alginate naonsphere is covalently conjugated via an amide bond (an external binding subcomponent) with a bioactive molecule which is cisplatin or EGF (claim 9).
Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated Teng et al. (CN 104399087 A), as evidenced by Cowman et al. (US 20160347869) and Cohen et al. (US 7642240).
	Teng teaches nanoparticles (nanometer size particles) for presenting growth factors. Hyaluronic acid serves as the base and reacts with positively charged chitosan through electrostatic bonding after being subjected to sulfation modification. The nanoparticles is then associated with fibroblast growth factor (FGF-2) which is stably combined with a sulfated group on the nanoparticle to achieve a slow release (abstract).
Nanoparticles formed by polymers can protect growth factors from enzymatic degradation and at the same time allow for slow release of the growth factors (top of page 4) to increasing the stability (claim 1) of the bioactive molecule, the growth factor).
The main component of the nanoparticles is hyaluronic acid (a glycosaminoglycan) which is sulfated and then forms negatively charged surface. The growth factors bind to the outer matrix of the nanoparticle via the sulfated group. This achieves the purpose of improving the stability of the growth factor and slow release. This disclosure meets the limitations of claims 1-4 where hyaluronic acid (the carbohydrate mimetic) forms a nanoparticles with sulfate as the external binding subcomponent which bonds with the growth factor FGF2 (claim 9) via the sulfate groups where the bioactive molecule is a protein that has an amine group.
Cowman teaches that hyaluronic acid is a component of the extracellular matrix produced by all vertebrates ([0016]). Hence, since the molecule is part of the extracellular matrix it is reasonably a mimetic (claims 1-3).
Teng is silent regarding the dissociation constant of the growth factor from the nanoparticle being less than 1 micromolar (claim 10) but meets the claimed limitations because Teng specifically teaches the claimed nanoparticle-VEGF construct structure. Further Cohen teaches similar nanoparticles having sulfated exterior to which growth factors bind where the dissociation constant is in the 10-8 M range (see Table 3). This indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
The properties of a compound naturally flow from its structure.
Claims 1-5,  9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cohen et al. (US 7642240) as evidenced by Teng et al. (CN 104399087 A) and Kassah et al. (US 20120130320).
Cohen teaches bioconjugates comprising a sulfated polysaccharide such as alginate sulfate and hyaluronan sulfate and at least one bioactive peptide capable of binding to the sulfate groups for the sustained release of the bioactive peptide (col. 2, lines 15-26).
Cohen teaches nanoparticles composed of alginate sulfate bound to VEGF or bFGF at Figure 35 (col. 6, lines 8-10). VEGF and FGF are growth factors meeting the limitations of claim 9.
Teng teaches that nanoparticles composed of biopolymers with sulfate groups have the sulfate groups disposed on the outer surface of the nanoparticle and that the surface sulfate groups bind the growth factor as well as stabilize them by preventing proteolytic degradation supra. Therefore, the ordinary artisan would reasonably conclude that the disclosure by Cohen anticipates claims 1-4 because sulfated alginate forms nanoparticles where a bioactive molecule that is a growth factor is bound to the surface of the nanoparticle by association between the sulfate (external binding component) and the protein (having an amino group).
Cohen teaches that relative average radius of the nanoparticles based on the concentration of VEGF or FGF is from about 11 to 15 nm or 22 to 30 nm in diameter (Figure 36). These are species that anticipate the claimed range of less than 200 nm (claim 5).
Cohen teaches at Table 3 that the dissociation constant, KD, of the growth factors from the alginate sulfate nanoparticles is in the range of 0.28 x10-7 M when the growth factor is PDGF-BB, 0.5 to 1.11 x 10-8 M when the growth factor is VEGF and 3.2 to 4.8 x 10-8 M. All of these values are species that anticipate the claimed range of a dissociation constant of less than 1 micromolar (claim 10).
Kassah teaches that natural materials that mimic the extracellular matrix  include alginate with is a component of the extracellular matrix ([0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roman et al. (Polymers Advanced Tech. (2016; published online 2/2015) 27: 623-629), as evidenced by Kassah et al. (US 20120130320) and Sun et al. (US 20150159137).
The elected specie, which is recited in claim 9, is “a growth factor from an activated stem cell culture.” This is a product-by-process limitation.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). 
“Activated” is reasonably interpreted to be a stem cell culture that is able to produce cellular products when cultured. Sun teaches that adipose tissue-derived stem cells secrete growth factors including EGF, FGF and VEGF when the culture is treated with an adjuvant ([0145]).
Thus, the EGF that is conjugated to the naonsphere as disclosed by Roman appears anticipates the limitation of “a growth factor from an activated stem cell culture.” 
However, even if the EGF used by Roman as the conjugated biomolecule and the claimed “growth factor from an activated stem cell culture”  are not one and the same and there is, in fact, no anticipation, the reference EGF would, nevertheless, have rendered the claimed EGF obvious to one of ordinary skill in the art at the time the claimed invention was made in view of the fact EGF is a growth factor from an activated stem cell culture.
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which  reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter,the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Teng et al. (CN 104399087 A), as evidenced by Cowman et al. (US 20160347869) and Sun et al. (US 20150159137).
 The elected specie, which is recited in claim 9, is “a growth factor from an activated stem cell culture.” This is a product-by-process limitation.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps" supra.
 “Activated” is reasonably interpreted to be a stem cell culture that is able to produce cellular products when cultured. Sun teaches that adipose tissue-derived stem cells secrete growth factors including EGF, FGF and VEGF when the culture is treated with an adjuvant ([0145]).
Thus, the FGF that is conjugated to the naonsphere as disclosed by Teng appears anticipates the limitation of “a growth factor from an activated stem cell culture.” 
However, even if the FGF used by Teng as the conjugated biomolecule and the claimed “growth factor from an activated stem cell culture”  are not one and the same and there is, in fact, no anticipation, the reference FGF would, nevertheless, have rendered the claimed FGF obvious to one of ordinary skill in the art at the time the claimed invention was made in view of the fact FGF is a growth factor from an activated stem cell culture.
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts supra.
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cohen et al. (US 7642240) as evidenced by Teng et al. (CN 104399087 A), Kassah et al. (US 20120130320) and Sun et al. (US 20150159137).
The elected specie, which is recited in claim 9, is “a growth factor from an activated stem cell culture.” This is a product-by-process limitation.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps" supra.
 “Activated” is reasonably interpreted to be a stem cell culture that is able to produce cellular products when cultured. Sun teaches that adipose tissue-derived stem cells secrete growth factors including EGF, FGF and VEGF when the culture is treated with an adjuvant ([0145]).
Thus, the VEGF or FGF that is conjugated to the nanoparticle as disclosed by Cohen appears anticipates the limitation of “a growth factor from an activated stem cell culture.” 
However, even if the VEGF or FGF used by Cohen as the conjugated biomolecule and the claimed “growth factor from an activated stem cell culture”  are not one and the same and there is, in fact, no anticipation, the reference VEGF and FGF would, nevertheless, have rendered the claimed VEGF and FGF obvious to one of ordinary skill in the art at the time the claimed invention was made in view of the fact FGF is a growth factor from an activated stem cell culture.
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts supra.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 7642240) as evidenced by Teng et al. (CN 104399087 A) and Kassah et al. (US 20120130320).
The disclosure by Cohen is discussed supra.
Cohen does not teach that the density of the bioactive molecules is at least 0.1 microgram of bound bioactive molecule per mg of nanoparticle (claim 8).
Cohen teaches that the nanoparticles are combined with various concentrations of the growth factor to from the nanoparticle (Figure 35 and col. 6, lines 7-10).
Thus, Cohen teaches that the number of therapeutic growth factors bound to the polymeric core can be optimized to for the therapeutic application. 
Thus, while Cohen does not specifically teach the limitation that the density of the bioactive molecule is at least 0.1 microgram of bound bioactive molecule per mg of nanoparticle, ordinary skill in the art would recognize this is an optimizable variable dependent on the desired therapeutic effect of the biological agent. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the density, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ulman et al. (WO 2017/083659 A1), as evidenced by Kassah et al. (US 20120130320) and Cowman et al. (US 20160347869).
Ulman teaches in claim 12, which depends on claim 11, depending from claim 4 which ultimately depends from claim 1. 
Claim 4 teaches a polymeric nanoparticle conjugate of formula (I):

    PNG
    media_image3.png
    104
    253
    media_image3.png
    Greyscale
where P is a core polymeric matrix; L is a surface linker group where the surface linker group is a hydrophilic polymer moiety and T is a therapeutic agent selected from adenosine or an adenosine receptor antagonist which is covalently linked to linker L and n is from 1 to 500. The core polymer moiety is selected from  collagen, albumin, gluten, chitosan, hyaluronate, hyaluronic acid, cellulose, alginic acid or starch (e.g., includes glucose). The selection of hyaluronic acid, cellulose, alginic acid or starch from the small genus of nine is easily envisaged by the ordinary artisan.
This disclosure meets the limitations of claim 1, in part, where a nanoparticle having a base component of hyaluronic acid, cellulose, alginic acid or starch (instant  claims 2 and 3). The linker is L which is covalently bonded to adenosine or an adenosine receptor which are bioactive molecules. The linker is reasonably interpreted to be the external biding subcomponents because it is on the outside of the nanoparticle (e.g., the surface) and it is bonded to the bioactive molecule. 
The core diameter is from about 10 nm to 250 nm which overlaps the claimed range of less than 200 nm ([0057]; instant claim 5).
Ulman does not teach in claim 12 that the nanoparticle is in a nanoparticle composition comprising a plurality of nanoparticles.
Ulman teaches that the invention also relates to pharmaceutical compositions that includes these polymeric nanoparticle conjugates (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a pharmaceutical composition having more than one of the claimed nanoparticle conjugate as claimed in claim 12 of Ulman. The ordinary artisan would have been motivated to do so because Ulman teaches that a pharmaceutical composition contains more than one nanoparticle conjugate. The ordinary artisan would have had a reasonable expectation that one could make a pharmaceutical composition containing more than one nanoparticle conjugate because Ulman teaches this.
Ulman does not teach that the density of the bioactive molecules is at least 0.1 microgram of bound bioactive molecule per mg of nanoparticle (claim 8).
As noted supra, Ulman teaches that “n” is number of therapeutic agents bound through the linker to the nanoparticle core. The value of “n” is from 1 to 500. Thus, Ulman teaches that the number of therapeutic moieties bound to the polymeric core can be optimized to for the therapeutic application. 
Thus, while Ulman does not specifically teach the limitation that the density of the bioactive molecule is at least 0.1 microgram of bound bioactive molecule per mg of nanoparticle, ordinary skill in the art would recognize this is an optimizable variable dependent on the desired therapeutic effect of the biological agent. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the density, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Kassah teaches that natural materials that mimic the extracellular matrix  include alginate with is a component of the extracellular matrix ([0036]).
Cowman teaches that hyaluronic acid is a component of the extracellular matrix produced by all vertebrates ([0016]). Hence, since alginate and hyaluronic acid are part of the extracellular matrix they are reasonably mimetics (claims 1-3).
Ulman is silent regarding the characteristics that the carbohydrate mimetic including hyaluronic acid, cellulose and glucose mimic a macromolecule of an animal extracellular matrix  and that the nanoparticle stabilizes the bioactive molecule but meets the claimed limitations because Ulman specifically names species of claimed carbohydrate mimetics and the bioactive molecule is linked to the mimetic which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
The properties of a compound naturally flow from its structure.
This is a rejection of the GENERIC claims.
Claims 1-3, 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Petillo et al. (US 9468402), as evidenced by Cowman et al. (US 20160347869).
Claim 1 is drawn to a nanoparticle composition comprising a plurality of nanoparticles including a base component that forms the structure of each nanoparticle and an external binding component configured to bond with a bioactive molecule where the base component mimics a macromolecule of an animal cellular extracellular matrix where the bioactive molecule that binds the external binding subcomponent and is stabilized by the presence of the nanoparticle.
The limitation of “a base component that forms the structure of each nanoparticle” is interpreted to mean that the base component forms some part of the structure of the nanoparticle.
Petillo teaches  biosensor system that comprises a capillary substrate, a conductive electrode, and a plurality of nanoparticles having an enzyme deposited thereon are formed in a cavity at one end of the capillary substrate. The substrate can also comprise an optional reinforcing layer (which may be conductive or non-conductive) and optional insulating layer thereon (abstract).
The enzyme preferably comprises an oxidase such as glucose oxidase (claim 9) which is immobilized on the nanoparticle (col. 1, lines 15-23). Other enzymes are listed at col. 9-10 and include choline oxidase (claim 9).
In an exemplary embodiment, a nanoparticle core is encapsulated with a coating comprising a functionalized non-conducting material which is a linear or branched carbohydrate polymer. The carbohydrate is then modified with a linker with a reactive group to provide an attachment point to the protein (col. 13, lines 50-60).
The carbohydrate coating completely encapsulate the core (col. 14, lines 36-39).
The carbohydrate coatings result only an incremental change in the diameter of the nanospheres and should only at 5 to 10 nm to the diameter (col. 15 , lines 35-40). The nanoparticle is from about 30 nm to about 50 nm and the carbohydrates is from 5 to 15 nm thick (col. 16, lines 5-13). This disclosure meets the limitation that the base component (that mimics a macromolecule in an extracellular matrix) because the nanoparticle coated by the carbohydrate polymer is still a nanoparticles and the carbohydrate coating also forms the structure of the nanoparticle.
Such coating polymers include heparin, glycosaminoglycans, dextran, celluloses, chitins, hyaluronan, dermatan sulfate, chondroitin sulfate, mucopolysaccharidases, dermatan sulfate keratan sulfate and others (col. 15, lines 1-35). 
Linker choices a carbohydrates polymers are discussed at col. 15-16 bridging)
The enzyme attachment to the nanoparticle surface via the linker can be covalent (claim 6) or non-covalent such as by an avidin-biotin attachment  (col. 16, lines 20-33).
Figure 1 shows a schematic of the biosensor:

    PNG
    media_image4.png
    231
    508
    media_image4.png
    Greyscale

The electrode is 20 which is disposed in the cavity 70 (col. 5, lines 20-30). The cavity 70 of the biosensor serves as an enzyme-receiving zone where one or more enzymes are deposited on the biosensor electrode (col. 8 lines 64-68). As the enzyme is attached to the nanoparticle, the ordinary artisan would reasonably conclude that the enzyme immobilized on the nanoparticle is deposited on the electrode which is an electrosensitive material. 
Therefore Petillo meets the limitations of claims 1 and 11 where biosensor is formed by the deposition of nanoparticles on an electrode with is an electrosensitive surface.
The nanoparticle base that forms the structure is composed of a metal core encased in a carbohydrate polymer which includes chitin, cellulose, hyaluronan (hyaluronic acid) and dextran (includes glucose; claims 2 and 3).
An enzyme such as glucose oxidase or choline oxidase is bound either covalently via a linker (an external crosslinking component) that links the enzyme to the nanoparticle surface  (claims 1 and 6). 
Petillo does not specifically disclose an embodiment where the carbohydrate is chitin, cellulose, hyaluronan (hyaluronic acid) and dextran, but this is a case of obvious to try because the ordinary artisan is choosing the carbohydrate from a finite number of identified, predictable solutions with a reasonable expectation of success because Petillo teaches that all of the carbohydrates are suitable to coat and immobilize the surface. 
Cowman teaches that hyaluronic acid is a component of the extracellular matrix produced by all vertebrates ([0016]). Hence, since hyaluronic acid is part of the extracellular matrix it is reasonably a mimetic (claims 1-3).
Petillo is silent regarding the characteristics that the carbohydrate mimetic including cellulose and glucose mimic a macromolecule of an animal extracellular matrix  and that the nanoparticle stabilizes the bioactive molecule but meets the claimed limitations because Ulman specifically names species of claimed carbohydrate mimetics and the bioactive molecule is linked to the mimetic which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
The properties of a compound naturally flow from its structure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653